ITEMID: 001-83445
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF BARIŞIK AND ALP v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
TEXT: 27. The relevant Articles of the Code of Criminal Procedure which was in force at the time of the events, read as follows:
“Unless otherwise specifically provided by law, objection proceedings are conducted without a hearing. If necessary, the public prosecutor [may be] heard.”
“As regards infringements falling within its jurisdiction, the ... magistrates' court makes its ruling, without holding a hearing, through a penal order. The order can only be given in cases of simple or aggravated fines or in relation to offences carrying a maximum prison sentence of three months ...”
“The judge schedules a hearing if he sees an inconvenience in ruling in the absence of one.”
“A hearing shall be held if the objection is raised against a prison sentence imposed by a penal order. (...)
The suspect can be represented by defence counsel during the hearing. (...)
The objections against penal orders (...) are examined by a judge at the criminal court of first instance, in line with the procedure described under Articles 301, 302 and 303. The objection would suspend the execution of the penal order.”
“Where the Minister of Justice has been informed that a judge or court has delivered a judgment that has become final without coming under the scrutiny of the Court of Cassation, he may issue a formal order to the Chief Public Prosecutor requiring him to ask the Court of Cassation to set aside the judgment concerned ...”
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
